Citation Nr: 1450312	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  08-35 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for spinal stenosis, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran testified at a March 2011 Board hearing; a transcript is associated with the claims file.  In September 2014, VA notified the Veteran that the Veterans Law Judge who conducted his hearing was no longer employed by the Board, and offered him the opportunity to testify at another hearing.  In October 2014, the Veteran indicated that he did not want an additional hearing.

Because there has been substantial compliance with the directives of the Board's June 2011 remand, an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The record indicates that the Veteran may be housebound and/or may require the aid and attendance of another person due to his back disability, including his lower extremities impairment, as well as together with his other service-connected disability.  In an unappealed May 2013 rating decision, the RO denied entitlement to special monthly compensation (SMC) due to being housebound and/or the need for require the aid and attendance of another person due to his back disability, together with his other service-connected disability.  Because the RO separately adjudicated this issue and it was not appealed by the Veteran, the issue of entitlement to 7SMC is not before the Board.  See Locklear v. Shinseki, 24Vet. App. 311 (2011).

The Veteran's representative raised the issues of entitlement to service connection for opioid dependency, to include as secondary to pain medications prescribed for service-connected disabilities, and entitlement to service connection for arthrosclerosis, to include as due to herbicide exposure, in the September 2014 written brief presentation.  Review of the record does not show that these issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's spinal stenosis is not manifested by ankylosis, by neurologic impairment in the form of bladder, bowel, or erectile dysfunction, or by functional loss beyond that contemplated by the currently assigned rating.

2.  Impairment resulting from the Veteran's right lower extremity lumbar radiculopathy does not rise to the level that greater than moderate residual impairment prior to December 8, 2009, or greater than moderately severe residual impairment as of that date.

3.  Impairment resulting from the Veteran's right lower extremity lumbar radiculopathy does not rise to the level that greater than moderate residual impairment prior to December 8, 2009, or greater than moderately severe residual impairment as of that date.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for spinal stenosis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2014).

2.  The criteria for greater than a 20 percent rating prior to December 8, 2009, or greater than 40 percent as of that date, for right lower extremity neurologic impairment have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2014).

3.  The criteria for greater than a 20 percent rating prior to December 8, 2009, or greater than 40 percent as of that date, for left lower extremity neurologic impairment have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  March 2006 and June 2011 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The June 2011 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained; he indicated that he received all treatment for his lumbar spine disability from VA providers, so no relevant, outstanding private medical records have been identified.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The April 2006, December 2008, and July 2011 VA examinations are adequate for rating purposes because the Veteran's symptoms were described in sufficient detail, so that the Board's evaluation of the disability is a fully informed one.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c) (4); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The record does not indicate that additional evidence pertinent to the issues on appeal is available but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  

Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

An April 2005 rating decision denied higher than a 40 percent rating.  Although the Veteran did not file a notice of disagreement with the April 2005 rating decision, he submitted a January 2006 statement and was afforded an April 2006 VA spine examination, both of which constitute new and material evidence.  Thus, this appeal stems from the RO's April 2005 rating decision.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The Veteran's lumbar spine disability is rated as 40 percent disabling under Diagnostic Code 5238.  38 C.F.R. § 4.71, Diagnostic Code 5238 (2014).  Diagnostic Code 5238 is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating; unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  38 C.F.R. § 4.71a, General Rating Formula.  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

The evidence of record does not support greater than a 40 percent rating under the General Rating Formula.  Forward flexion of the lumbar spine was to 45 degrees at the February 2005 VA examination, to 30 degrees at the April 2006 VA examination, to 15 degrees at the December 2008 VA examination, and to 30 degrees at the July 2011 VA examination.  Because these records do not reflect unfavorable ankylosis of the lumbar spine, greater than a 40 percent rating for spinal stenosis is not warranted.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1914 (30th ed., 2003) (defining ankylosis as immobility and consolidation of a joint due to disease, injury or surgical procedure).  

The record reflects that service connection for right lower extremity and left lower extremity peripheral neuropathy were granted by a September 2001 rating decision as secondary to service-connected diabetes mellitus.  However, as the December 2008 VA examiner indicated that the Veteran had lumbar radiculopathy, the Board has considered whether the ratings currently assigned for each lower extremity's neurologic impairment (a 20 percent rating prior to December 8, 2009, and a 40 percent rating as of that date) correctly contemplates the bilateral lower extremity impairment experienced by the Veteran.  After review of the record, the Board finds that the evidence establishes neurologic impairment in each lower extremity was not more than moderate prior to December 8, 2009, or more than moderately severe beginning that date.  Moreover, the evidence of record does not support a separate rating for other associated neurological abnormalities in the form of bladder, bowel, or erectile dysfunction; the Veteran denied experiencing these issues at the July 2011 VA spine examination, and did not report them otherwise. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  

However, the 40 percent rating currently in effect is the maximum schedular rating available under the General Rating Formula based on limitation of motion.  The next highest rating requires evidence of ankylosis, which is not present here as some range of motion is documented at each VA examination and at the various other evaluations conducted during the appeal period.  Thus, notwithstanding the Veteran's assertions in various VA treatment records that his pain reaches a level of 8/10 to 10/10 without medication, a higher rating based on functional loss is not warranted.  When the maximum schedular disability rating based on limitation of motion is in effect, 38 C.F.R. § 4.40 and 4.45 do not apply and that a higher rating is not warranted for painful motion or functional loss.  See Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The provisions of 38 C.F.R. § 4.71a indicate that intervertebral disc syndrome should be evaluated under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The decision above has continued the 40 percent rating assigned under the General Rating Formula, with no separate ratings warranted for associated neurologic impairments.  Thus, the combined rating is 40 percent disabling.  38 C.F.R. § 4.25.  The Formula for Rating Intervertebral Disc Syndrome rates intervertebral disc syndrome either on the total duration of incapacitating episodes over the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  

However, the record does not reflect, that he has had any incapacitating episodes requiring bed rest prescribed by a physician as a result of his lumbar stenosis.  The incapacitating episodes reported by the Veteran at the December 2008 VA spine examination were noted to be self-imposed, and he denied experiencing incapacitating episodes at the July 2011 VA spine examination.  To the extent that the April 2006 VA spine examination report reflects his report of daily flare-ups requiring bed rest at the "recommendation" of his treating physician, the remaining evidence of record, including VA treatment records ranging from before the appeal period through 2012, do not reflect that such bed rest was prescribed.  Indeed, at February 2009 pain management consult, the Veteran reported lying in bed all day after running out of medication.  Accordingly, greater than a 40 percent rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria adequately contemplate the Veteran's lumbar spine disability.  While it is clear that the spinal stenosis is productive of pain and functional impairment, these manifestations that are contemplated in the rating criteria and have been considered by the Board.  However, as noted above, controlling case law precludes the assignment of a higher rating when the current rating is the highest available based on limitation of motion, and ankylosis is not shown.  The rating criteria are therefore adequate to evaluate the Veteran's lumbar spine disability and referral for consideration of extraschedular rating is not warranted.  

Moreover, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. neither the Veteran nor his representative have asserted entitlement to an extraschedular rating on a collective basis, and the Board finds that in light of the Veteran's award of a TDIU which took into account all of his service-connected disabilities, further consideration of an extraschedular rating is not required.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and increased ratings are not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for spinal stenosis is denied.

Greater than a 20 percent rating prior to December 8, 2009, or greater than 40 percent as of that date, for right lower extremity neurologic impairment is denied.

Greater than a 20 percent rating prior to December 8, 2009, or greater than 40 percent as of that date, for left lower extremity neurologic impairment is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


